Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alex D. Taylor appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taylor v. Nettles, No. 1:11-cv-01479-TLW-SVH, 2012 WL 4324444 (D.S.C. Sept. 20, 2012). We dispense with oral argument because the facts and legal contentions are ade*202quately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.